45 F.3d 443NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Honorio S. MEDINA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3577.
United States Court of Appeals, Federal Circuit.
Dec. 20, 1994.

Before NEWMAN, LOURIE, and CLEVENGER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
Mr. Honorio S. Medina appeals the decision of the Merit Systems Protection Board, Docket No. DA0831940252-I-1.  Mr. Medina in 1962 requested and received a full refund of his retirement contributions on termination of his employment.  He has not since been employed by the United States.  He thus lost all right to payment of a deferred annuity, in accordance with 5 U.S.C. Sec. 8342(a).  The decision of the Merit Systems Protection Board must be affirmed.